Exhibit 10.3

 

DIRECT IMPORT ADDENDUM

 

Effective Date: 10/10/2005

 

THIS DIRECT IMPORT ADDENDUM (“Addendum”) is attached to and incorporated in the
Vendor Agreement between Best Buy Purchasing LLC and its Affiliates (“Dealer” or
“Best Buy”) and TiVo Inc. (“Vendor”). This Addendum is made for the purpose of
modifying and supplementing certain terms and conditions of the Vendor Agreement
between Vendor and Dealer to govern transactions involving select products sold
by Vendor to Dealer, which are internationally shipped and imported into the
United States by Dealer (“Direct Import Products”).

 

All terms in the Vendor Agreement shall remain in full force and effect with
respect to non-Direct Import Products. With respect to Direct Import Products,
the following terms shall supplement the terms of the Vendor Agreement. In the
event of conflict, the terms of this Addendum will control with respect to
Direct Import Products. Unless otherwise provided herein, the capitalized terms
used in this Addendum shall have the same meanings assigned to such terms in the
Vendor Agreement.

 

Therefore, in addition to the parties’ rights and obligations under the Vendor
Agreement, the parties agree as follows:

 

1. Invoices

 

Vendor shall invoice Dealer upon delivery of Direct Import Products at the
Shipping Point (as defined below). The agreed credit term will commence on
receipt of Direct Import Product by Dealer or its designated agent at the
Shipping Point.

 

2. Shipping

 

2.1 Shipping Terms. Direct Import Products shipped by ocean shall be delivered
FOB (Incoterms 2000) to the port of origin designated by Dealer, and Direct
Import Products shipped by air or ground shall be delivered FCA (Incoterms 2000)
to the carrier nominated by Dealer at the named place designated by Dealer. The
FOB and FCA points shall be referred to as the “Shipping Point.”

 

2.2 Routing and Shipping Guide. Vendor will follow the terms and conditions
stated in Best Buy’s Routing and Shipping Guide, which is a part of this
Agreement and incorporated herein by reference, particularly with respect to the
version or section entitled or addressing “International Shipments” or “Direct
Imports,” as applicable. A current copy of the Routing and Shipping Guide may be
accessed at www.extendingthereach.com and may be updated from time to time by
Best Buy upon written notice to Vendor.

 

2.3 Packaging and Labeling. Vendor will package and label the Products and
prepare the Products for shipment in accordance with all applicable laws,
regulations and industry standards in the countries of manufacture and
distribution. Such laws, rules and industry standards include but are not
limited to the country of origin designation and other regulations of the U.S.
Customs and Border Protection, all requirements under the U.S. Fair Packaging
and Labeling Act, U.S. Federal Communication Commission, U.S. Food and Drug
Administration and other applicable government agencies of the U.S. and other
countries of intended distribution. More details concerning Best Buy’s
packaging, labeling and other requirements are found within the Best Buy Routing
and Shipping Guide.



--------------------------------------------------------------------------------

2.4 Inspection and Acceptance. Best Buy shall conduct any incoming inspection
tests on the Products within thirty (30) days of Best Buy’s receipt of the
Products at Best Buy’s facilities in the United States, Canada or other country
of intended distribution, as the case may be. Best Buy shall have the right to
reject any Product that does not meet the Specifications (“Nonconforming
Product”), such right of rejection of Nonconforming Product shall be limited to
such instances where the failure to meet Specifications is due directly to the
act or omission of Vendor, and shall provide Vendor with information as to the
reason for the rejection of the Nonconforming Product. At Best Buy’s option,
Vendor shall either (a) promptly replace the Nonconforming Product without
additional cost to Best Buy, permit Best Buy to issue a debit memorandum to
Vendor for the purchase price of the Nonconforming Product, and shall re-invoice
Best Buy for the Product shipped to replace the Nonconforming Product at the
time of shipment of the replacement product; or (b) credit Best Buy for the
purchase price of Nonconforming Product and related shipping charges after
receipt of Best Buy’s debit memorandum related to such Nonconforming Product. At
Vendor’s request and expense, Best Buy shall return all rejected Products to
Vendor.

 

3. Prices

 

If additional payments will be or have been made to Vendor by Best Buy in
connection with this Addendum for items such as assists (e.g., tooling, molds,
dies, materials, or components provided for incorporation in or manufacture of
the Direct Import Products), royalties, packing, selling commissions, or other
incidental charges, such additional value(s) should be separately itemized and
identified on Vendor’s commercial invoice. Further, Vendor invoices must not
indicate a nominal value for Direct Import Products, but shall indicate the
invoice price charged to Best Buy, or if shipment is one of multiple shipments
required under a single purchase order, the value shall be stated as the actual
value of the Direct Import Products with respect to each shipment. If Vendor
ships sample goods to Best Buy, a fair market value must be stated on the
commercial invoice for customs purposes.

 

4. Use of Trademarks

 

Vendor will issue a Trademark Authorization letter to Dealer’s International
Department prior to the initial shipment of any Direct Import Product that is
subject to US trademark registration laws, rules or regulations. Such letter
will confirm Dealer’s right to distribute and sell the Direct Import Products,
and will otherwise conform with the Vendor Agreement, dated March 3, 2002, as
amended.

 

5. Representations and Warranties

 

Vendor represents and warrants to Dealer that

 

(a) it will comply with all applicable laws and regulations in performing its
obligations under this Addendum, including but not limited to laws and
regulations pertaining to product design, manufacture, packaging and labeling,
export and import laws of the country of origin, shipment and destination, and
the United States’ Foreign Corrupt Practices Act of 1977;

 

(b) the Direct Import Products are not supplied by the use of forced labor,
convict labor or forced or illegal child labor and that the Direct Import
Products were not trans-shipped for the purpose of mislabeling, evading quota or
country of origin restrictions or for the purpose of avoiding compliance with
forced labor, convict labor or child labor laws; and

 

(c) all Direct Import Products, unless specifically exempted under the
applicable customs laws and regulations, shall be marked in a conspicuous place
as legibly, indelibly, and permanently as the nature of the article (or
container) will permit, with the country of origin, and in accordance with the
marking requirements provided for in Dealer’s Routing and Shipping Guide.



--------------------------------------------------------------------------------

Dealer represents and warrants to Vendor that it will comply with all applicable
laws and regulations in performing its obligations under this Addendum,
including but not limited to laws and regulations pertaining to export and
import laws of the countries of shipment and destination, and the United States’
Foreign Corrupt Practices Act of 1977.

 

6. Indemnification

 

Vendor and Dealer shall have such indemnification obligations as set forth in
the Vendor Agreement, dated March 3, 2002, as amended by the parties, which such
indemnification obligations shall apply equally to the terms of this Addendum.

 

7. Importation of Samples

 

Any Direct Import Products provided to Dealer at no charge shall indicate on an
accompanying pro forma invoice the invoice value of substantially identical
merchandise exported to the United States at or about the time the same time,
and indicate that such value is provided “for customs purposes only.”

 

8. Assignment of Duty Drawback Rights

 

All drawback of duties and rights thereto related to import duties paid by
Vendor or Dealer upon importation of the Direct Import Products into the customs
territory of the United States or other countries of importation, as applicable,
shall accrue to the exclusive benefit of Dealer. Vendor agrees to promptly
provide Dealer with all documents, records, and other supporting information
necessary to obtain any eligible duty drawback for Direct Import Products
purchased by Dealer from Vendor.

 

The goods sold pursuant to this Agreement are intended for sale in the Vendor
Master Agreement. Dealer may not sell these goods into another market without
the written consent of the Vendor.

 

9. Supply Chain Security

 

Best Buy supports the U.S. Customs and Border Protection (“CBP”) Customs-Trade
Partnership Against Terrorism, commonly referred to as “C-TPAT”. The C-TPAT
program is a joint effort between CBP and the trade community to reduce the
threat of terrorism by means of protecting the integrity of cargo imported into
the United States. As a supplier to Best Buy, Vendor’s support of C-TPAT is
critical to the realization of Best Buy’s objectives and to the cooperative
endeavor between U.S. importers and CBP. Best Buy requires foreign suppliers of
imported goods to scrutinize and, where necessary, develop sufficient security
measures within their own supply chain. More information about C-TPAT can be
found at www.cpb.gov. In particular, Vendor agrees to use commercially
reasonable efforts to implement the Customs’ Security Recommendations for
manufacturers as set forth as part of the Supplier Compliance Standards attached
hereto as Exhibit A.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Addendum is made effective as of the date first written
above.

 

BEST BUY PURCHASING LLC       VENDOR:   TiVo Inc. (on behalf of its Affiliates)
        Authorized Officer:  

/s/ Daniel Moe

--------------------------------------------------------------------------------

      Authorized Officer:  

/s/ Joe Miller

--------------------------------------------------------------------------------

    (Signature)           (Signature) Name:   Daniel Moe       Name:   Joe
Miller     (Please Print)           (Please Print) Title:   V.P. of Vendor
Management       Title:   V.P. of Sales and Distribution Date:   10/19/2005    
  Date:   10/13/2005